Order denying pláintifí’s motion to vacate notice of examination before trial modified by providing that the plaintiff, by one of its officers named in the said order, be examined by the defendant before trial as to the items enumerated in said order as numbers 1 to 5, both inclusive; such examinar *552tion to be by a commission upon written interrogatories. As so modified, the order is affirmed, without costs; interrogatories to be settled at Special Term. Lazansky, P. J., Scudder, Tompkins, Davis and Johnston, JJ., concur.